DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicants’ Communication received on December 28, 2019 for application number 16/729,392. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 31, 2019 and November 10, 2020 are noted. The submission is in compliance with the provisions of 37 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the main member” in line 7. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. (US PG Pub No. 2005/0002731), hereinafter “Beer”, in view of Bhosale et al. (US PG Pub No. 2016/0263782), hereinafter “Bhosale”.
Regarding claim 1, Beer discloses a reinforced structural body comprising: a body member (Fig. 2 (6)) having a plurality of fixing portions (9, paragraphs 11 & 22) to be fixed to a counterpart member (paragraph 28) which is a fixing object; a reinforcing member (Fig. 4 (1)) integrally formed with the body member (6) and having higher rigidity than the body member (paragraph 32); and a plurality of bushings (3) having a higher yield stress than the body member (6) and fixed to the plurality of fixing portions (paragraphs 10 & 11) respectively, wherein the reinforced structural body is configured such that, in fixing the body member (6) to the counterpart member, a plurality of fasteners (paragraph 28) are inserted into the plurality of bushings respectively and are fastened to the counterpart member so that the plurality of bushings are fixed to the counterpart member (paragraph 28), and the body member (6) is fixed to the counterpart 
Beer fails to disclose that the body member is made of a resin.
However, Bhosale discloses a body member that is made of a resin (Bhosale (paragraph 26)).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Beer by incorporating the teachings of Bhosale, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 2, the modified invention of Beer discloses the reinforced structural body according to claim 1, wherein the reinforcing member (1) wraps around at least a part of an outer periphery of each of the plurality of bushings (Fig. 4 (3)) in an axial direction.
Regarding claim 4, the modified invention of Beer discloses the reinforced structural body according to claim 1.
The modified invention of Beer fails to disclose that each of the plurality of bushings have a higher rigidity than the reinforcing member (paragraph 22).
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have bushings that have a higher rigidity than the reinforcing member since it is known in the art that the bushings have to be stiffer in order to receive screws and support the forces that will be created by the tightening of the screws.

Regarding claim 6, the modified invention of Beer discloses the reinforced structural body according to claim 1, wherein the reinforcing member (1) is disposed in the body member (6); (the reinforcing member (being integral with the bushings) is deemed to be “in” the body member via the bushings inserted in the fixing portions (part of the body member)).
Regarding claim 7, the modified invention of Beer discloses the reinforced structural body according to claim 1, wherein the reinforced structural body is an oil pan (paragraph 11, lines 10-12).
Regarding claim 8, the modified invention of Beer discloses a method of manufacturing a reinforced structural body having a body member (Fig. 2 (6)) made of a resin (paragraph 10) and a reinforcing member (Fig. 4 (1)) integrally formed with the body member (6), the method comprising: arranging a plurality of bushings (3) at respective portions of a mold for forming the reinforced structural body which correspond to a plurality of fixing portions (paragraphs 11 & 22) of the body member (6) to be fixed to a counterpart member (paragraph 28) which is a fixing object; arranging a reinforcing member (1) having higher rigidity than the main member (paragraph 32) between the plurality of bushings (3) so as to connect the plurality of bushings (Abstract; paragraphs 10 & 11); and integrally forming the body member (6) with the plurality of bushings (3) and the reinforcing member (1).

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bhosale et al. (US PG Pub No. 2016/0263782), hereinafter “Bhosale”, in view of Beer et al. (US PG Pub No. 2005/0002731), hereinafter “Beer”.
Regarding claim 1, Bhosale discloses a reinforced structural body comprising: a body member (Fig. 1A (22)) made of a resin (paragraph 26) and having a plurality of fixing portions (Fig. 1A (openings on the top part of the body, close element 29)) to be fixed to a counterpart member which is a fixing object (paragraph 61); a reinforcing member (Fig. 1A (28)) integrally formed with the body member (22) and having higher rigidity than the body member (paragraph 61).
Bhosale fails to disclose a plurality of bushings having a higher yield stress than the body member and fixed to the plurality of fixing portions respectively, wherein the reinforced structural body is configured such that, in fixing the body member to the counterpart member, a plurality of fasteners are inserted into the plurality of bushings respectively and are fastened to the counterpart member so that the plurality of bushings are fixed to the counterpart member, and the body member is fixed to the counterpart member by way of the plurality of bushings, and wherein the reinforcing member extends between the plurality of bushings so as to connect the plurality of bushings.
However, Beer discloses a plurality of bushings (Beer (3)) having a higher yield stress than the body member (Beer (6)) and fixed to the plurality of fixing portions (Beer (paragraphs 10 & 11)) respectively, wherein the reinforced structural body is configured such that, in fixing the body member (Beer (6)) to the counterpart member, a plurality of fasteners (Beer (paragraph 28)) are inserted into the plurality of bushings respectively and are fastened to the counterpart member so that the plurality of bushings are fixed to 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Bhosales by incorporating the teachings of Beer in order to have a system for liquid-proof flanging or attachment of plastic containers for liquids.
Regarding claim 3, the modified invention of Bhosale discloses the reinforced structural body according to claim 1, wherein the reinforcing member (28) includes a wire-like material (paragraphs 44 & 46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747